
	

113 HR 4243 IH: To amend title 40, United States Code, to permit commercial filmmaking and photography on the United States Capitol grounds, and for other purposes.
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4243
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 40, United States Code, to permit commercial filmmaking and photography on the
			 United States Capitol grounds, and for other purposes.
	
	
		1.Permitting commercial filmmaking and photography on United States Capitol Grounds
			(a)In GeneralSection 5106 of title 40, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)Commercial Filmmaking and Photography
						(1)Authorization by Capitol PoliceNotwithstanding section 5104(c) or any other provision of this chapter which restricts commercial
			 activity on the United States Capitol Grounds, the Chief of the United
			 States Capitol Police (hereafter in this subsection referred to as the Chief)—
							(A)may issue a permit authorizing a person to engage in appropriate commercial filmmaking and
			 photography activity on the United States Capitol Grounds (other than any
			 Capitol Buildings described in section 5101); and
							(B)under the terms and conditions of such a permit, may require the person to whom the permit is
			 issued to pay an appropriate fee to cover any costs incurred by the
			 Architect of the Capitol as a result of the issuance of the permit.
							(2)Types of activities and fees permittedFor purposes of paragraph (1)—
							(A)commercial filmmaking and photography activity shall be considered appropriate only if the activity
			 is similar to the types of commercial activity permitted in Union Square
			 prior to the transfer of jurisdiction and control of Union Square to the
			 Architect of the Capitol under section 1202 of the Legislative Branch
			 Appropriations Act, 2012 (2 U.S.C. 1811 note); and
							(B)a fee shall be considered appropriate only if the fee is similar to the fee collected by the
			 Director of the National Park Service for commercial activity permitted in
			 Union Square prior to such transfer of jurisdiction and control.
							(3)Use of feesImmediately upon receiving any fees collected under paragraph (1)(B), the Chief shall transfer the
			 fees to the Capitol Trust Account established under section 213(c) of the
			 Legislative Branch Appropriations Act, 2014 (Public Law 113–76).
						(4)RegulationsThe Chief shall carry out this subsection in accordance with such regulations as the Capitol Police
			 Board may promulgate pursuant to the Board's authority under section 14 of
			 the Act of July 31, 1946 (2 U.S.C. 1969), except that the Board shall
			 promulgate the regulations in consultation with the Committee on House
			 Administration of the House of Representatives and the Committee on Rules
			 and Administration of the Senate.
						(5)Union Square definedIn this subsection, the term Union Square means the area for which jurisdiction and control was transferred to the Architect of the Capitol
			 under section 1202 of the Legislative Branch Appropriations Act, 2012 (2
			 U.S.C. 1811 note)..
			(b)Conforming Amendment Relating to Capitol Trust AccountSection 213(c) of the Legislative Branch Appropriations Act, 2014 (Public Law 113–76) is amended by
			 striking subsection (b)(2) each place it appears and inserting subsection (b)(2) or section 5106(d) of title 40, United States Code.
			
